DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1 and 2 and added claims 3-11. Claims 1-11 are pending.
The amendments to the claims have necessitated new claim objections. See claim objections below for details.
The amendments to the claims have necessitated new rejections under 112(b) see 112(b) rejections below for details. 
The amendments to the claims have necessitated new rejections under 103. See 103 rejections below for details.

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/31/2022, with respect to the claim objections of record have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have overcome the claim objections of record. Therefore, the objections have been withdrawn.  
However, upon further consideration, the amendments to the claims have been found to necessitate new claim objections. See claim objections below for details.

Applicant’s arguments, see Remarks, filed 10/31/2022, with respect to the 112(b) rejections have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have overcome the 112(b) rejections of record. Therefore, the rejections have been withdrawn.  
However, upon further consideration, the amendments to the claims have been found to necessitate new rejections under 112(b). See 112(b) rejections below for details.

Applicant’s arguments, see Remarks, filed 10/31/2022, with respect to alleged prior art rejections over Jeong have been fully considered but they are not persuasive.  
Examiner notes that while the previous Office Action drew comparison between the claims and the Jeong reference, no rejections were made over said reference. Examiner’s comparison clearly stated that “Applicant’s claims are replete with indefinite language, with the sections of the claims dealing with the condenser arrangement being especially replete with indefinite language. Indeed, the above characterization of differences between Jeong and the claimed condenser arrangement relies heavily on Examiner’s interpretations of claim 1, said interpretations having been made in order to expedite prosecution of the indefinite claims. Thus, proper comparison of the claimed invention to Jeong is greatly impaired. Due to the serious issues of indefiniteness, Examiner will defer any determination that the claims are allowable over Jeong until the claims have been amended into a sufficiently definite form,” (see Page 26 of the 5/31/2022 Office Action).
Nevertheless, the amendments to the claims have necessitated 103 rejections over Jeong as a primary reference (see 103 rejections below for details). Therefore, Applicant’s arguments concerning rejections over Jeong are relevant and are addressed below.

Applicant has argued that Jeong fails to teach of suggest all of the elements of claim 1 as amended. Examiner respectfully disagrees. Every element of claim 1 is either anticipated by or obvious over Jeong. See 103 rejections below for details.

Applicant has argued that claims 2-11 are allowable over Jeong for the same alleged reasons as independent claim 1. However, as discussed above, and in the 103 rejections below, claim 1 is not allowable over Jeong at this time. Therefore, this argument is moot.




Drawings
The drawings are objected to because they are of poor quality.   
Specifically, Figures 1-7 appear “fuzzy”, for lack of a better term. The lines and reference numerals in said drawings are fuzzy, and many of the reference numerals are excessively difficult to read.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The claims recite a plurality of limitations which require the claimed system be configured to perform certain operations. For example:
Claim 2 recites “wherein the plastic pyrolysis is configured to repeatedly perform an operation of opening the first gate to introduce the plastic, and closing the first gate and opening the second gate to transfer the plastic to the melting furnace,” in lines 6-9;
And claim 7 recites “wherein the plastic pyrolysis system is configured to operate in a first state, in which the first, second, third and fourth valves are opened, and the vacuum pimp is driven to establish vacuum inside the second, third and fourth condensers.”
Although the above limitations are cited for the purpose of example, Examiner notes that there are a plurality of other limitations in the claims to which this discussion also applies.
When a limitation requires that a system be configured to perform a particular operation, said limitation only limits the claims insofar as it requires the claimed device be capable of performing the operation described in the claims. In other words, such limitations require the claimed system be capable of performing the operation described in the claims, but are satisfied by prior art apparatus which are merely capable of performing said operation, regardless of whether or not such operation is explicitly described in the prior art. See MPEP 2114 for further information and guidance. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “first transfer portion” in claim 1, the “second transfer portion” in claim 1, and the “discharge portion” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “transferring and compressing means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “transferring and compressing” and “to transfer and compress the plastic in one direction, thereby transferring, compressing, and melting the plastic” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-2 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “As illustrated in FIG. 3, the transferring/compressing means 60 is installed along the longitudinal direction inside the melting furnace 50 to transfer and compress the plastic in one direction. The transferring/compressing means 60 includes a first rotary shaft 54 which penetrates the interior of the melting furnace 50 in the longitudinal direction, a first motor M1 which rotates the first rotary shaft 54 from the outside of the melting furnace 50, and a plurality of spiral blades 56 which are spirally surrounded along the first rotary shaft 54 inside the melting furnace 50.   Further, preferably, the plurality of spiral blades 56 decreases in a pitch interval from 5 one end toward the other end of the melting furnace 50. As a result, the plastic transferred to the melting furnace 50 is compressed by the pitch interval of the spiral blade 56 during the process of being transferred from one end to the other end of the melting furnace 50 and at the same time, is melted by the io high temperature of the heating furnace 30, and the plastic is divided into a moisture material and an oily material and the moisture material is discharged through the vapor outlet 52 in the form of water vapor whereas the oily material is transferred to the first transfer portion 70 in the form of the melt,” (paragraph [0044]).
Accordingly, the claimed “transferring and compressing means” has been interpreted as a screw conveyor (aka spiral conveyor, auger, worm, ribbon, etc.), as well as equivalents thereof.

Claim limitation “first transfer portion” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “portion” coupled with functional language “transfer” and “so as to transfer the melt of the plastic” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.	Examiner notes that the structures of the first and/or second transfer portions in are defined later in claim 1 as comprising “a horizontal cylindrical extruding housing”, etc. However, in defining the structure(s) of the first and/or second transfer portions, claim 1 merely requires that the structure of at least one of said transfer portions be limited in the defined manner (see lines 40-41 of claim 1 as presented in the amended claim set filed 6/15/2020). Because the structure(s) of the first or second transfer portions are optionally undefined by claim 1, 112(f) interpretations of the “first transfer portion” and the “second transfer portion” are necessary to cover embodiments of claim 1 wherein the structure of one of said transfer portions is undefined in the claim. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-2 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “At this time, in a preferred exemplary embodiment of the present disclosure, at least one of the first transfer portion and  the   second  transfer   portion  includes: a  horizontal cylindrical  extruding  housing; a cylindrical  rotating  body embedded along the longitudinal direction of the extruding housing to be eccentrically rotated along an eccentric shaft; and at least one blade mounted along the longitudinal direction of the outer surface of the rotating body so that a height from the outer surface of the rotating body is adjusted by an elastic force to rotate while being in contact with the inner surface of the extruding housing by the eccentric rotation of the rotating body at all times,” (paragraph [0018]).
Accordingly, the claimed “first transfer portion” has been interpreted as an element comprising: a horizontal cylindrical  extruding  housing; a cylindrical  rotating  body embedded along the longitudinal direction of the extruding housing to be eccentrically rotated along an eccentric shaft; and at least one blade mounted along the longitudinal direction of the outer surface of the rotating body so that a height from the outer surface of the rotating body is adjusted by an elastic force to rotate while being in contact with the inner surface of the extruding housing by the eccentric rotation of the rotating body at all times, as well as equivalents thereof.

Claim limitation “transfer means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “transfer” and “to transfer the melt in one direction, thereby transferring and pyrolyzing the melt”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-2 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “As illustrated in FIG. 6, the transfer means 100 is installed along the longitudinal direction inside the vacuum pyrolysis furnace 90 to transfer the melt in one direction. To this end, the transfer means 100 includes a second rotary shaft is  94 which penetrates the interior of the vacuum pyrolysis furnace 90 in the longitudinal direction, a second motor M2 which rotates the second rotary shaft 94 from the outside of the vacuum pyrolysis furnace 90, and a first screw 96 which is spirally surrounded along the second rotary shaft 94 inside the 20  vacuum  pyrolysis  furnace 90. At   this  time, preferably, a plurality of paddles 98 for stirring the melt or the pyrolysis remnant in addition to the first screw 96 may be attached to different locations of the second rotary shaft 94, and the number, arrangement order, and the like of the first screw 96 and the paddles 98may be adjusted appropriately,” (paragraph [0057]).
Accordingly, the claimed “transfer means” has been interpreted as a screw and/or paddle conveyor, as well as equivalents thereof.

Claim limitation “second transfer portion” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “portion” coupled with functional language “transfer” and “so as to transfer the pyrolysis remnant of the melt” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.	Examiner notes that the structures of the first and/or second transfer portions in are defined later in claim 1 as comprising “a horizontal cylindrical extruding housing”, etc. However, in defining the structure(s) of the first and/or second transfer portions, claim 1 merely requires that the structure of at least one of said transfer portions be limited in the defined manner (see lines 40-41 of claim 1 as presented in the amended claim set filed 6/15/2020). Because the structure(s) of the first or second transfer portions are optionally undefined by claim 1, 112(f) interpretations of the “first transfer portion” and the “second transfer portion” are necessary to cover embodiments of claim 1 wherein the structure of one of said transfer portions is undefined in the claim. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-2 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “At this time, in a preferred exemplary embodiment of the present disclosure, at least one of the first transfer portion and  the   second  transfer   portion  includes: a  horizontal cylindrical  extruding  housing; a cylindrical  rotating  body embedded along the longitudinal direction of the extruding housing to be eccentrically rotated along an eccentric shaft; and at least one blade mounted along the longitudinal direction of the outer surface of the rotating body so that a height from the outer surface of the rotating body is adjusted by an elastic force to rotate while being in contact with the inner surface of the extruding housing by the eccentric rotation of the rotating body at all times,” (paragraph [0018]).
Accordingly, the claimed “second transfer portion” has been interpreted as an element comprising: a horizontal cylindrical  extruding  housing; a cylindrical  rotating  body embedded along the longitudinal direction of the extruding housing to be eccentrically rotated along an eccentric shaft; and at least one blade mounted along the longitudinal direction of the outer surface of the rotating body so that a height from the outer surface of the rotating body is adjusted by an elastic force to rotate while being in contact with the inner surface of the extruding housing by the eccentric rotation of the rotating body at all times, as well as equivalents thereof.

Claim limitation “discharge portion” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “portion” coupled with functional language “discharge” and “so as to discharge the pyrolysis remnant” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-2 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “The discharge portion 130 has a horizontal cylindrical tank shape or a shape similar thereto with one end connected to the second transfer portion 110 and the other end closed with a cap 132 which may be opened and closed, and preferably, is installed with a discharge mean 140 for transferring pyrolysis remnant in one direction along the inner longitudinal direction,” (paragraph [0060]).
“At this time, the discharge means 140 includes a third rotary shaft 134 which penetrates the interior of the discharge portion 130 in the longitudinal direction, a third motor M3third motor M3 5  which rotates the third rotary shaft 134 from the outside of the discharge portion 130, and a second screw 136 which is spirally surrounded along the third rotary shaft 134 inside the discharge portion 130 which are substantially the same as those of the transfer means 100 described above. Further, the other end of io the discharge portion 130 is closed with the cap 132, the cap 132 may be equipped with a weight 0 or the like to open the other end of the discharge portion 130 only by a certain discharge pressure or more, and as a result, the final pyrolysis remnant is discharged to the outside by a certain weight through is the discharge portion 130,” (paragraph [0061]). 
Accordingly, the claimed “discharge portion” has been interpreted as a cylindrical conduit comprising a screw conveyor disposed therein, as well as equivalents thereof.

Claim limitation “introduction portion” has/have NOT been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Although it uses/they use a generic placeholder “portion” coupled with functional language “introduction” and “for introducing plastic”, claim 1 specifies that the “introduction portion” comprises “a hopper”, which represents sufficient structure to achieve the claimed function.

The following are new claim objections necessitated by amendment. 
Claim Objections
Claims 1, 2, and 5 are objected to because of the following informalities:  
With regard to claim 1: In lines 11-12, the phrase “thereby transferring and compressing the plastic” is redundant, and does not fit grammatically into claim 1. Said phrase should be deleted. 
With regard to claim 1: In line 12, the phrase “and the melting furnace has a vapor outlet” should be amended to recite --and wherein the melting furnace comprises a vapor outlet--.
With regard to claim 1: In line 21, the phrase “so as to pyrolyze the melt by the vacuum pyrolysis furnace” should be amended to recite --wherein the vacuum pyrolysis furnace is configured to pyrolyze the melt by vacuum pyrolysis--.
With regard to claim 1: In line 22, the phrase “wherein the vacuum pyrolysis furnace has an oil vapor outlet,” should be amended to recite --and wherein the vacuum pyrolysis furnace has an oil vapor outlet--
With regard to claim 1: In line 30, the phrase “condense the water vapor discharged” should be amended to recite --condense water vapor discharged--.
With regard to claim 1: In line 46, the phrase “wherein the fifth condenser is also connected to the vacuum pump” should be amended to recite --and wherein the fifth condenser is connected to the vacuum pump--.
With regard to claim 2: In line 6, the phrase “wherein the plastic pyrolysis is configured to repeatedly perform an operation” should be amended to recite -- wherein the plastic pyrolysis system is configured to repeatedly perform an operation--.
With regard to claim 5: In line 6, the phrase “along longitudinal direction” should be amended to recite --along a longitudinal direction--.
With regard to claim 5: In line 8, the word --and-- should be inserted at the end of said line, i.e. after the semi-colon.
Appropriate correction is required.

The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 6, and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “first and second gates installed in parallel”. It appears that applicant is using the term “in parallel” in a manner inconsistent with its accepted meaning.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). In view of Applicant’s Figure 2, it appears the term “first and second gates installed in parallel” in claim 2 is used by the claim to mean “two gates arranged parallel to one another,” while the accepted meaning is “two gates arranged so as to support separate and distinct flows, i.e. such that material which flows through the first gate will not flow through the second and vice versa.” The term is indefinite because the specification does not clearly redefine the term.
In the interest of clarity, it is noted that the term “in parallel” is used to describe arrangements like the arrangement of condensers 182, 184, and 186 in Applicant’s Figure 7, i.e. a person having ordinary skill in the art would say that the condensers 182, 184, and 186 are “installed in parallel”. While Applicant’s gates 16 and 18 as depicted in Figure 2 are parallel to one another, i.e. in the geometric sense, they are installed in series, i.e. such that material flowing through the first gate 16 would subsequently flow through the second gate 18.
To overcome this rejection, Applicant should amend claim 2 to recite --wherein the first and second gates are arranged to be parallel to each other.--
Claim 3 is rejected due to its dependency on indefinite claim 2.
Claim 5 recites the limitation "the longitudinal direction of the outer surface of the rotating body" in lines 9-10.  There is insufficient antecedent basis for both "the longitudinal direction of the outer surface of the rotating body" and “the outer surface of the rotating body” in the claim.
In order to overcome this rejection, Applicant should amend "the longitudinal direction of the outer surface of the rotating body" to recite --a longitudinal direction of an outer surface of the rotating body--. In making this amendment, Applicant MUST amend the phrase “an outer surface of the rotating body” in line 10 to recite --the outer surface of the rotating body--, in order to avoid a further 112(b) rejection.
Claim 5 recites “a plurality of blades mounted along the longitudinal direction of the outer surface of the rotating body so that a height from an outer surface of the rotating body is adjusted by an elastic force to rotate while being in contact with an inner surface of the extruding housing by the eccentric rotation of the rotating body at all times,” in lines 9-12. This limitation is unclear for several reasons.
First, the scope of the claimed height is unclear, as it is unclear what the claimed height is of, i.e. it is unclear what feature the claimed “height from an outer surface” belongs to. Presumably, Applicant intends for the claimed height to belong to the plurality of blades. 
Second, it is unclear what is adjusted by an elastic force to rotate while being in contact with the inner surface of the extruding housing. Presumably, Applicant intends the height, i.e. of the blades, to be adjusted by an elastic force which rotates the blades, such that the blades remain in contact with an inner surface of the extruding housing.
Applicant should amend claim 5 to clarify the scope of lines 9-12 as appropriate.
Claim 6 is rejected due to its dependency on indefinite claim 5.
Claim 6 recites the limitation "the blades facing directions opposite to each other" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first state" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Presumably, Applicant intended for claim 8 to recite dependency upon clam 7, which would provide proper antecedent basis for “the first state”, rather than on claim 2. Therefore, for the purposes of examination, claim 8 has been interpreted as reciting dependency on claim 7.
Claim 9 recites the limitation "the internal pressure of the vacuum pyrolysis furnace, the second, third and fourth condensers" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
To overcome this rejection, Applicant should amend "the internal pressure of the vacuum pyrolysis furnace, the second, third and fourth condensers" to recite --internal pressures of the vacuum pyrolysis furnace, and the second, third and fourth condensers--. Examiner notes that failure to comply with this exact suggestion may result in certain elements of claim 10 lacking proper antecedent basis. 
Claim 9 recites the limitation "the second state" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Presumably, Applicant intended for claim 9 to recite dependency upon clam 8, which would provide proper antecedent basis for “the second state”, rather than on claim 3. Therefore, for the purposes of examination, claim 8 has been interpreted as reciting dependency on claim 8.
Claims 10 and 11 are rejected due to their dependency on indefinite claim 9.
Claim 11 recites the limitation "the operation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “wherein the plastic pyrolysis system is further configured to repeat the operation such that the first, second, third and fourth states are repeated in that order at least twice.” The scope of this limitation is unclear.
Presumably, Applicant intended to capture a system --wherein the plastic pyrolysis system is further configured to operate in the first state, the second state, the third state, and the fourth state sequentially, and wherein the plastic pyrolysis system is configured to repeat sequential operation in the first state, the second state, the third state, and the fourth state a plurality of times--. 
Applicant should amend claim 11 to clarify as appropriate. 

The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (KR 101051314; English translation obtained from KPIO). Please note that the inline citations below use paragraph numbers which Examiner has annotated into the KPIO English translation of the document, cited in the previous Office Action.
With regard to claim 1: Jeong teaches a plastic pyrolysis system (abstract), the system comprising: 
An introduction portion (input part) 10 having a hopper 12 for introducing plastic (Figures 1-5, paragraphs [3]-[9] under “Description of Embodiments”).
A heating furnace 30 having a burner 34 mounted thereon so as to establish a high temperature environment in the heating furnace 30, the heating furnace 30 further comprising a combustion gas outlet 32 (Figures 1 and 9, paragraphs [3]-[5] and [16]-[17] under “Description of Embodiments”).
A melting furnace 50 configured to melt plastic, wherein the melting furnace penetrates the heating furnace 30 such that one end of the melting furnace 50 is connected to the introduction portion 10 and both ends of the melting furnace 50 are positioned outside of the heating furnace 30 (Figures 1-6, paragraphs [3]-[7] and [18]-[23] under “Description of Embodiments”); The melting furnace 50 comprising a transferring and compressing means 54/56, i.e. a screw conveyor comprised of a rotary shaft 54 and multiple spiral blades 56, being mounted in the melting furnace 50 along an inner longitudinal direction of the melting furnace 50, the transferring and compressing means 54/56 configured to transfer and compress the plastic in one direction, thereby transferring and compressing the plastic while it melts in the melting furnace 50 (Figures 1-6, paragraphs [3]-[7] and [18]-[23] under “Description of Embodiments”); The melting furnace 50 further comprising a vapor outlet 52 for discharging the water vapor resulting from melting of the plastic (Figures 1-6, paragraphs [3]-[7] and [18]-[23] under “Description of Embodiments”).
A first transfer portion (first transport unit) 70 connected to an end of the melting furnace 50 opposite the one end of the melting furnace 50 connected to the introduction portion 10 so as to transfer a melt of the plastic out of the melting furnace 50 (Figure 1, paragraphs [3]-[5], [18]-[19], and [23]-[29] under “Description of Embodiments”). Note: The first transfer portion 70 is a functional equivalent of the corresponding structure for the first transfer portion as interpreted under 112(f) above. Therefore, the first transfer portion 70 satisfies the requirements of the first transfer portion as interpreted under 112(f).
A vacuum pyrolysis furnace 90 penetrating the heating furnace 30 such that one end of the vacuum pyrolysis furnace 90 is connected to the first transfer portion 70 and both ends of the vacuum pyrolysis furnace 90 are positioned outside of the heating furnace 30 (Figures 1 and 8, paragraphs [3]-[5] and [25]-[39] under “Description of Embodiments”); The vacuum pyrolysis furnace 90 comprising a transfer means, i.e. a screw and paddle conveyor comprised of a rotary shaft 94, a screw 96, and a plurality of paddles (pedals) 98, being mounted in the vacuum pyrolysis furnace 90 along an inner longitudinal direction so as to transfer the melt in one direction, thereby transferring the melt as it is pyrolyzed in the vacuum pyrolysis furnace 90 (Figures 1 and 8, paragraphs [3]-[5] and [25]-[39] under “Description of Embodiments”); The vacuum pyrolysis furnace 90 further comprising an oil vapor outlet (vapor vent) 92 for discharging oil vapor resulting from transfer and pyrolysis of the melt (Figures 1 and 8, paragraphs [3]-[5] and [25]-[39] under “Description of Embodiments”).
A second transfer portion (second transport unit) connected to an end of the vacuum pyrolysis furnace 90 opposite the end of the vacuum pyrolysis furnace 90 connected to the first transfer unit 70 so as to transfer pyrolysis remnant of the melt out of the vacuum pyrolysis furnace 90 (Figure 1, paragraphs [3]-[5] and [37]-[40] under “Description of Embodiments”). Note: The second transfer portion 70 is a functional equivalent of the corresponding structure for the second transfer portion as interpreted under 112(f) above. Therefore, the first transfer portion 70 satisfies the requirements of the second transfer portion as interpreted under 112(f).
A discharge portion (exhausting part) 130 comprised of a cylindrical conduit and a screw conveyor 134/136 disposed therein, the discharge portion 130 connected to the second transfer portion 110 to discharge the pyrolysis remnant (Figure 1, paragraphs [3]-[5] and [38]-[41] under “Description of Embodiments”).
A first condenser 152 connected to the vapor outlet 52 so as to condense the water vapor discharged from the vapor outlet, the first condenser 152 having a first inlet and a first outlet (Figure 9, paragraphs [44]-[45] under “Description of Embodiments”).
A second condenser 164 having a first inlet and a first outlet, wherein the first inlet of the second condenser is fluidly connected to the oil vapor outlet 92 so as to condense the oil vapor discharged from the oil vapor outlet (Figure 9, paragraphs [44] and [47] under “Description of Embodiments”).
A plurality of condensers, including a third condenser 166 and a fourth condenser 168, wherein the third condenser 166 has a first inlet and a first outlet and the fourth condenser has a first inlet and a first outlet, wherein the first inlet of the third condenser 166 and the first inlet of the fourth condenser 168 are fluidly connected to the first outlet of the second condenser 164 in parallel via a first valve V5 and a second valve respectively to receive oil vapor discharged from the first outlet of the second condenser 164 respectively (Figure 9, paragraphs [44] and [47]-[51] under “Description of Embodiments”).
A vacuum pump 180 connected to the third and fourth condensers 166 and 168 via a third valve V4 (Figure 9, paragraphs [4], [30], [37], [44] under “Description of Embodiments”).
Jeong is silent to each of the third and fourth condensers 166 and 168 being connected to the vacuum pump via their own respective valve, i.e. to the third and fourth condensers 166 and 168 being connected to the vacuum pump via a third and fourth valve respectively.
However, a person having ordinary skill in the art would recognize that a system having two separate valves, each establishing communication between the vacuum pump and a respective one of the third and fourth condensers, would remain predictably functional. In other words, a person having ordinary skill in the art would expect that a system wherein the third valve V4 is replaced by two valves (i.e. a third and a fourth valve) in parallel, each of said valves connected to a respective one of the third and fourth condensers, would function in a manner essentially identical to that of Jeong.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jeong by replacing the third valve V4 with two valves (i.e. a third and a fourth valve) in parallel, each of said valves connected to a respective one of the third and fourth condensers, in order to obtain a pyrolysis system having a predictably functional condenser and vacuum pump arrangement. 
Modified Jeong is silent to a fifth condenser, wherein the fifth condenser has a first inlet and a first outlet, wherein the first inlet of the fifth condenser is fluidly connected to the first outlet of the second condenser via a fifth valve to receive the oil vapor discharged from the first outlet of the second condenser, wherein the firth condenser is connected to the vacuum pump.
However, as discussed above, the third and fourth condensers 166 and 168 each have a first inlet and a first outlet, are each fluidly connected to the first outlet of the second condenser 164 in parallel via a respective valve V5 and V6 to receive oil vapor discharged from the first outlet of the second condenser 164, are each connected to the vacuum pump 180. The claimed fifth condenser would be achieved by merely duplicating one of the third or fourth condensers in Jeong, i.e. by providing an additional condenser in parallel with the third and fourth condensers 166 and 168, wherein additional condenser is, identically said third and fourth condensers, connected to the first outlet of the second condenser 164 via a respective valve and to the vacuum pump 180. The “mere duplication of parts has no patentable significance unless a new and unexpected result is produced,” (MPEP 2144.04(VI)B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jeong by duplicating either the third or fourth condensers, i.e. so as to add fifth condenser, wherein the fifth condenser has a first inlet and a first outlet, wherein the first inlet of the fifth condenser is fluidly connected to the first outlet of the second condenser in via a fifth valve, and in parallel with the third and fourth condensers, to receive the oil vapor discharged from the first outlet of the second condenser, wherein the firth condenser is connected to the vacuum pump, in order to obtain a predictably functional system comprising three condensers (i.e. the third, fourth, and fifth condensers), rather than merely two, connected in parallel to the second condenser.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong as applied to claims 1 above, and further in view of Ku (US 2006/0076224).
With regard to claim 2: Modified Jeong is silent to the plastic pyrolysis system comprising first and second gates installed in parallel on upper and lower portions of the introduction portion, wherein each of the first and second gates is configured to open and close the introduction portion separately, wherein the plastic pyrolysis is configured to repeatedly perform an operation of opening the first gate to introduce the plastic, and closing the first gate and opening the second gate to transfer the plastic to the melting furnace.
However, such gate systems and operations are known in the art. For example, Ku a plastic pyrolysis system having an introduction portion (waste injection device) 1 which is similar to that of Jeong, the introduction portion of Ku comprising a hopper 3 and first and second gates 5 and 6 installed in parallel (i.e. the gates 5 and 6 are disposed parallel to one another) on upper and lower portions of the introduction portion, wherein each of the first and second gates are configured to open and close the introduction portion separately, and wherein the system is configured to repeatedly perform an operation of opening the first gate 5 to introduce the plastic into the introduction portion, and closing the first gate an opening the second gate to transfer the plastic to a furnace (pyrolysis chamber) 39 (abstract, Figures 1, 8, and 9, paragraphs [0003] and [0043]-[0050]). The gates 5 and 6 in Ku serve as an airlock to prevent air from entering into the furnace 39 (Figures 1, 8, and 9, paragraphs [0043]-[0050]). It is notoriously well understood that it is undesirable to allow oxygen, e.g. the oxygen in air, to enter a pyrolysis system, as it will lead to combustion of the organic material being treated therein. Thus, it is notoriously well understood that it is desirable to prevent the entry of oxygen into a pyrolysis system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jeong in view of Ku by adding a first and second gates installed in parallel on upper and lower portions of the introduction portion, wherein each of the first and second gates is configured to open and close the introduction portion separately, and by configuring the pyrolysis system, i.e. the gates thereof, to repeatedly perform an operation of opening the first gat to introduce the plastic and closing the first gate and opening the second gate to transfer the plastic to the melting furnace, in order to obtain a system which prevents intrusion of oxygen into the system during the introduction of plastic feed material.
With regard to claim 3: Ku is silent to the plurality of condensers further comprising a sixth condenser, wherein the sixth condenser has a first inlet and a first outlet, wherein the first inlet of the sixth condenser is fluidly connected in parallel with the first inlet of the third condenser and the first inlet of the fourth condenser to the first outlet of the second condenser via a sixth valve to receive the oil vapor discharged from the first outlet of the second condenser, and the vacuum pump is connected to the sixth condenser via a seventh valve.
However, However, as discussed in the rejection of claim 1 above, in modified Ku, the third and fourth condensers 166 and 168 each have a first inlet and a first outlet, are each fluidly connected to the first outlet of the second condenser 164 in parallel via a respective valve V5 and V6 to receive oil vapor discharged from the first outlet of the second condenser 164, and are each connected to the vacuum pump 180 via a respective third and fourth valve. Furthermore, in modified Ku, the fifth condenser is a mere duplicate of one of the third or fourth condensers in Jeong, i.e. an additional condenser in parallel with the third and fourth condensers 166 and 168, wherein the additional condenser is, identically said third and fourth condensers, connected to the first outlet of the second condenser 164 via a respective valve and to the vacuum pump 180. The claimed sixth condenser would be achieved merely by again duplicating one of the third and fourth condensers, i.e. by adding an additional condenser in parallel with the third, fourth, and fifth condensers, wherein the additional condensers is, identically to said third and fourth condensers, connected to the first outlet of the second condenser via a respective valve and to the vacuum pump via a respective valve. The “mere duplication of parts has no patentable significance unless a new and unexpected result is produced,” (MPEP 2144.04(VI)B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jeong by again duplicating either the third or fourth condensers, i.e. so as to add sixth condenser, wherein the sixth condenser has a first inlet and a first outlet, wherein the first inlet of the sixth condenser is fluidly connected in parallel with the first inlet of the third condenser and the first inlet of the fourth condenser to the first outlet of the second condenser via a sixth valve to receive the oil vapor discharged from the first outlet of the second condenser, and the vacuum pump is connected to the sixth condenser via a seventh valve, in order to obtain a predictably functional system comprising four condensers (i.e. the third, fourth, fifth, and sixth condensers), rather than merely three, connected in parallel to the second condenser.

Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5, 6, and 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Applicant is notified that the allowability of claims 8-11 is necessarily contingent on the presumption (see 112(b) rejections above) that claim 8 is intended to be a dependent of claim 7 and the presumption that claim 9 is intended to be a dependent of claim 8. In other words, if claims 8 and 9 were, in fact, dependents of claims 2 and 3 respectively, as is presently claimed, claims 8-11 would not be allowable. 
The following is a statement of reasons for the indication of allowable subject matter:
Dependent claim 4 is drawn to a system “wherein the vacuum pump is configured to maintain a vacuum in the second condenser, the third condenser and the fourth condenser such that the vacuum pump draws oil vapor from the second condenser through the third and fourth condensers, receives oil vapor from the third and fourth condensers, and supplies received oil vapor to the fifth condenser.”
The closest prior art of record is Jeong, as described in the 103 rejection of claim 1 set forth above.
Jeong does not teach or suggest a system “wherein the vacuum pump is configured to maintain a vacuum in the second condenser, the third condenser and the fourth condenser such that the vacuum pump draws oil vapor from the second condenser through the third and fourth condensers, receives oil vapor from the third and fourth condensers, and supplies received oil vapor to the fifth condenser.” There is no prior art of record which cures the deficiencies of Jeong.
Therefore, claim 4 and its dependents, claims 5 and 6, are novel and non-obvious over the prior art of record. 
Dependent claim 7 is drawn to a system “wherein the plastic pyrolysis system is configured to operate in a first state, in which the first, second, third and fourth valves are opened, and the vacuum pimp is driven to establish vacuum inside the second, third and fourth condensers.”
The closest prior art of record is Jeong, as described in the 103 rejection of claim 1 set forth above.
Jeong does not teach or suggest a system “wherein the plastic pyrolysis system is configured to operate in a first state, in which the first, second, third and fourth valves are opened, and the vacuum pimp is driven to establish vacuum inside the second, third and fourth condensers.” There is no prior art of record which cures the deficiencies of Jeong.
Dependent claim 7 is drawn to a system “wherein the plastic pyrolysis system is configured to operate in a first state, in which the first, second, third and fourth valves are opened, and the vacuum pimp is driven to establish vacuum inside the second, third and fourth condensers.”
Therefore, claim 7 is novel and non-obvious over the prior art of record. 
Claims 8-11 do not currently recite any dependency upon claim 7. However, said claims are presumably intended to be dependents of claim 7.  Should this presumption hold true, claims 8-11 are novel and non-obvious due to their dependency on claim 7. In other words, should claims 8-11 be amended to properly recite dependency upon claim 7, i.e. by amending claim 8 to properly recite dependency on claim 7 and amending claim 9 to properly recite dependency on claim 8, claims 8-11 would be novel and non-obvious due to their dependency on claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772